F. E. Crane, C. J.:
As I read the testimony there are within the radius of two hundred feet of the entrances to the saloon, 135 Conover street, "nine buildings occupied exclusively as dwellings. They are 150 and 152 Conover street, rear which I count as one, 144, 146, 148, 150 front, 154 Conover street, 187, 169 King street and tenement in the rear of 137 Conover street.
The certificate holder obtained consents for only four of these dwellings, viz.: 150 and 152 Conover street, which he counted improperly as two, 150 front and 154 Conover street and 169 King-street. 152 Conover street, (front) which he included as a dwelling is used for business purposes. It is doubtful even whether the consent obtained from the owner of 154 Conover street is sufficient by reason of its acknowledgment.
As the requisite number of consents under the law have not been obtained, the application of petitioner is granted.